      Case: 1:15-cv-00713 Document #: 284 Filed: 10/02/20 Page 1 of 3 PageID #:3386




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 Francisco Romero,                                      )
                                                        )
                             Plaintiff,                 )
 v.                                                     )      Case No. 15-cv-00713
                                                        )
 Michael Atchison et al.,                               )
                                                        )
                             Defendants.                )

               PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

          Pursuant to Federal Rule of Civil Procedure 56(a), Plaintiff Francisco Romero, by his

undersigned counsel, hereby moves the Court for partial summary judgment. In support Plaintiff

states:

          1.     Plaintiff is an Illinois Department of Corrections (“IDOC”) prisoner. He was

confined in administrative detention (“AD”), a form of solitary confinement, for years.

          2.     Between November 1, 2012 and August 3, 2014, Plaintiff was given no notice of

the reasons he was confined in AD and no opportunity to be heard in the IDOC’s periodic

reviews of his AD confinement.

          3.     Between August 3, 2014 and at least May 1, 2015 Plaintiff was given rote notices

that repeated years-old “intelligence” stating that he had “recently” engaged in misconduct.

Plaintiff contends that this information is false, but in all events it is undisputed that this stale,

repeated rote language gave Plaintiff no information about why he was still detained in AD and

what he could do to earn his way out.

          WHEREFORE, For the reasons set forth in Plaintiff’s Memorandum in Support of

Motion for Partial Summary Judgment and Plaintiff’s Local Rule 56.1 Statement of Undisputed



                                                    1
   Case: 1:15-cv-00713 Document #: 284 Filed: 10/02/20 Page 2 of 3 PageID #:3387




Facts, both of which are filed concurrently herewith, Plaintiff respectfully moves the Court to

enter an order granting partial summary judgment that:

   A. Plaintiff’s confinement in AD from November 1, 2012 and May 1, 2015, during which
      time he received no notice at all or rote notices, was an “atypical and significant
      hardship” when compared to “the ordinary incidents of prison life” sufficient to afford
      Plaintiff due process protection under the Fourteenth Amendment. See Sandin v. Conner,
      515 U.S. 472 (1995).

   B. The failure to provide Plaintiff with any notice between November 1, 2012 and August
      14, 2014 violated his due process rights under the Fourteenth Amendment.

   C. Providing Plaintiff with rote notices that reflected years-old intelligence between August
      14, 2014 and May 1, 2015 violated Plaintiff’s due process rights under the Fourteenth
      Amendment.



Date: October 2, 2020                               Respectfully submitted,

                                                    /s/ Stephen H. Weil       .


 Jon Loevy – jon@loevy.com                       Jennifer Blagg
 Stephen H. Weil – weil@loevy.com                Eric Bisby
 Loevy & Loevy                                   jennifer@blagglaw.net
 311 N. Aberdeen Street                          eric@blagglaw.net
 Third Floor                                     Attorney for Plaintiff
 Chicago, IL 60607                               1333 West Devon Ave, Suite 267
 312-243-5900                                    Chicago Il, 60660
                                                 (773) 859-0081

                                                 Attorneys for Plaintiff




                                                2
   Case: 1:15-cv-00713 Document #: 284 Filed: 10/02/20 Page 3 of 3 PageID #:3388




                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 2, 2020, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                       /s/ Stephen H. Weil
